          Case 1:19-cv-02232-TJK Document 23 Filed 08/05/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                                      Plaintiff,

                      v.                                     Case No. 1:19-cv-02232 (TJK)

DEUTSCHE TELEKOM AG, et al.,

                                      Defendants.



  DEFENDANT DISH NETWORK CORPORATION’S DESCRIPTION OF WRITTEN
     OR ORAL COMMUNICATIONS CONCERNING THE PROPOSED FINAL
  JUDGMENT AND CERTIFICATION OF COMPLIANCE UNDER 15 U.S.C. § 16(g)


       In conformity with Section 2(g) of the Antitrust Procedures and Penalties Act (“APPA”),

15 U.S.C. § 16(g), defendant DISH Network Corporation (“DISH”) respectfully submits the

following description of communications by or on behalf of DISH “with any officer or employee

of the United States concerning or relevant to” the Proposed Final Judgment filed in this action on

July 26, 2019. Consistent with the requirements of the APPA, this description excludes

“communications made by counsel of record alone with the Attorney General or the employees of

the Department of Justice alone.”

       To the best of DISH’s knowledge, after appropriate inquiry, DISH had numerous

telephone discussions, meetings and written exchanges with counsel for the United States relating

to the Proposed Final Judgment during the weeks immediately before it was filed with the Court.

These communications all related to aspects of the Proposed Final Judgment and the divestiture

transaction contemplated by the Proposed Final Judgment. Listed below are the representatives of

DISH who participated in one or more of those discussions, and the representatives of other
            Case 1:19-cv-02232-TJK Document 23 Filed 08/05/19 Page 2 of 3



Defendants in this action who participated in certain of those discussions, to the extent that DISH

is aware of their participation:

       1.      Charlie Ergen, DISH

       2.      Thomas Cullen, DISH

       3.      Paul Orban, DISH

       4.      John Swieringa, DISH

       5.      Kyle Bemis, DISH

       6.      Jason Kiser, DISH

       7.      Mariam Sorond, DISH

       8.      Siddhartha Chenumolu, DISH

       9.      Kristopher Reese, DISH

       10.     John Legere, T-Mobile USA, Inc. (“T-Mobile”)

       11.     Mike Sievert, T-Mobile

       12.     Marcelo Claure, Sprint Corporation

       13.     Ziad Ojakli, SoftBank Corporation

       DISH certifies that, with this submission, it has complied with the requirements of

15 U.S.C. § 16(g) and that this submission is a true and complete description of such

communications known to DISH.

Dated: August 5, 2019                         Respectfully submitted,
       New York, New York

                                               /s/ Steven L. Holley
                                              Steven L. Holley (admitted pro hac vice)
                                              Bradley P. Smith (D.C. Bar No. 468060)
                                              Sullivan & Cromwell LLP
                                              125 Broad Street
                                              New York, New York 10004-2498
                                              Telephone: (212) 558-4000
                                              Facsimile: (212) 558-3588


                                               -2-
Case 1:19-cv-02232-TJK Document 23 Filed 08/05/19 Page 3 of 3



                            holleys@sullcrom.com
                            smithbr@sullcrom.com

                            Pantelis Michalopoulos (D.C. Bar No. 453179)
                            Andrew Golodny
                              (D.C. Bar No. 998151, admitted pro hac vice)
                            Steptoe & Johnson LLP
                            1330 Connecticut Avenue NW
                            Washington, DC 20036
                            Telephone: (202) 429-6494
                            Facsimile: (202) 429-3902
                            pmichalopoulos@steptoe.com
                            agolodny@steptoe.com

                            Counsel for Defendant DISH Network Corporation




                            -3-
